13-2533
         Huang v. Lynch
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A087 468 210
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of January, two thousand sixteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _____________________________________
13
14       ZERUI HUANG,
15                Petitioner,
16
17                        v.                                    13-2533
18                                                              NAC
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               John Chang, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Shelley R. Goad, Assistant
28                                     Director; Monica Antoun, Trial
29                                     Attorney, Civil Division, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Zerui Huang, a native and citizen of China,

 6   seeks review of a June 21, 2013 decision of the BIA denying

 7   her motion to reopen.     In re Zerui Huang, No. A087 468 210

 8   (B.I.A. June 21, 2013).    We assume the parties’ familiarity

 9   with the underlying facts and procedural history in this

10   case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful that such motions are

13   “disfavored.”     Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

14   2006) (citing INS v. Doherty, 502 U.S. 314, 322-23 (1992)).

15       A motion to reopen “shall not be granted unless it

16   appears to the Board that evidence sought to be offered is

17   material and was not available and could not have been

18   discovered or presented at the former hearing.”    8 C.F.R.

19   § 1003.2(c)(1).    “To prevail on the motion, the movant must

20   also establish prima facie eligibility for asylum, i.e., ‘a

21   realistic chance’ that he will be able to establish

22   eligibility.”     Poradisova v. Gonzales, 420 F.3d 70, 78 (2d

23   Cir. 2005).

                                     2
 1       The BIA did not abuse its discretion in concluding that

 2   Huang could have presented most of his submissions at his

 3   merits hearing.    Nor did the BIA abuse its discretion in

 4   concluding that the remaining documents failed to make out

 5   Huang’s prima facie eligibility for relief.

 6       Huang was required to “make some showing that

 7   authorities in his country of nationality are either aware

 8   of his activities or likely to become aware of his

 9   activities.”     Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

10   (2d Cir. 2008).    The only suggestion on that score was a

11   single unsubstantiated sentence in Huang’s motion to reopen:

12   “Mr. Huang was told by his parents that the church members

13   have to constantly change their gathering places in order to

14   avoid the government’s attention.”       A motion to reopen must

15   “be supported by affidavits or other evidentiary material.”

16   8 C.F.R.   § 1003.2(c)(1).   “[T]he arguments of counsel are

17   not evidence.”     Pretzantzin v. Holder, 736 F.3d 641, 651 (2d

18   Cir. 2013) (citing     Matter of Ramirez–Sanchez, 17 I. & N.

19   Dec. 503, 506 (B.I.A. 1980)).       The agency therefore did not

20   err in deeming the sentence in Huang’s brief “not competent

21   evidence” that the Chinese government will become aware of

22   Huang’s activities.


                                     3
 1       Huang also needed “to show a pattern or practice in the

 2   home country of persecution of persons ‘similarly situated’

 3   to [him].”     Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

 4   2013).     Only three of Huang’s documents post-date his merits

 5   hearing.     Two of those documents reported on arrests after

 6   an underground church in Beijing held Easter services

 7   outdoors.     Huang’s motion said nothing about this church or

 8   any ties to Beijing generally.      The third document describes

 9   the Chinese government’s persecution of leading Christians

10   in 2012.     Most of the stories involved prominent lawyers,

11   dissidents and church leaders.      Huang never claimed to be

12   any of those.     Two stories dealt with proselytizing

13   Christians.     Huang’s motion papers said nothing about

14   proselytizing, either in the United States or China.        Given

15   this record, the agency was within its discretion to

16   conclude that Huang failed to show that the Chinese

17   government has a pattern or practice of persecuting people

18   similarly situated to him.

19       For the foregoing reasons, the petition for review is

20   DENIED.     As we have completed our review, the pending motion

21   for a stay of removal in this petition is DENIED as moot.

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk




                                     4